Citation Nr: 0727896	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for a right wrist/hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2006, the veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge at the local 
regional office.  

The veteran's reopened claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran's claim for compensation for a right 
wrist/hand disability under 38 U.S.C.A. § 1151 was initially 
denied in an unappealed August 2000 rating decision.

2.  Evidence received since the August 2000 rating decision 
is new and raises a reasonable possibility of substantiating 
whether the veteran's right wrist/hand disability was 
incurred or aggravated as a result of an April 1998 closed 
reduction percutaneous surgical procedure at a VAMC facility 
in Tucson, Arizona.


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right wrist/hand disability is reopened.  38 U.S.C.A. §§ 
5103, 5108, 7104, 7105 (West 2007); 38 C.F.R. §§ 3.104, 
3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2007). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this legislation with regard to the 
issue of whether new and material evidence has been 
submitted. 

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time. 

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as claims to reopen was 
received in September 2003, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for a right wrist/hand 
disability in an August 2000 rating decision on the basis 
that this disability had not been shown to be etiologically 
related to his April 1998 closed reduction percutaneous 
surgical procedure conducted at the VAMC.  The veteran was 
notified of this decision in August 2000 but did not timely 
file an appeal.  Although a notice of disagreement was 
received in August 2000 and a statement of the case was 
issued in September 2000, the veteran did not timely file a 
Form I-9 substantive appeal within the requisite time period.  
See 38 C.F.R. § 20.200, et seq.  Therefore, the August 2000 
rating decision is final under 38 U.S.C.A. § 7105(c).  The 
issue before the Board is whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
compensation for a right wrist/hand disability as a result of 
the April 1998 closed reduction percutaneous surgical 
procedure. 

The Board observes that a June 2005 letter from a private 
doctor contains the following notation: 

"Physical exam today shows numbness of the median nerve 
distribution of the right hand with atrophy of the thenar 
muscles and weakness of Mr. [redacted] grip associated with a 
chronic median nerve lesion....Based on my exam today, this 
condition is chronic.  Based on the history obtained from the 
patient, this condition is the result of a tight cast that 
was applied to his forearm in April 1998."

This evidence was not included in the claims file at the time 
of the August 2000 rating decision and raises a reasonable 
possibility of substantiating whether the right wrist/hand 
disability was incurred or aggravated by the April 1998 
closed reduction percutaneous surgical procedure.  
Accordingly, the claim for compensation for a right 
wrist/hand disability is reopened under 38 U.S.C.A. § 1151.


ORDER

New and material evidence has been submitted to reopen a 
claim for compensation under 38 U.S.C.A. § 1151 for a right 
wrist/hand disability; to that extent only, the appeal is 
granted. 


REMAND

As the noted examination report raises the question of an 
etiological relationship between the veteran's right 
wrist/hand disability and the April 1998 closed reduction 
percutaneous surgical procedure, the Board finds that a 
further examination addressing the question of etiology is 
necessary.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his 38 
U.S.C.A. § 1151 claim for a right 
wrist/hand disability, as well as the 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA neurological examination, with an 
appropriate examiner, to determine the 
etiological relationship between the 
veteran's right wrist/hand disability and 
the April 1998 closed reduction 
percutaneous surgical procedure.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (e.g. a 50 percent or greater 
probability) that the veteran incurred 
additional right hand/wrist disability as 
a result of carelessness, negligence, 
lack of proper skill, error in judgment, 
or a similar instance of fault associated 
with the April 1998 closed reduction 
percutaneous surgical procedure.  

All tests and studies deemed necessary by 
the examiner should be performed.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


